Name: Commission Regulation (EEC) No 1954/88 of 1 July 1988 prolonging the second suspension of the advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 88 Official Journal of the European Communities No L 170/55 COMMISSION REGULATION (EEC) No 1954/88 of 1 July 1988 prolonging the second suspension of the advance fixing of the import levy for certain cereals exist ; whereas it is important, therefore, to continue that measure for a period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market in situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 1662/88 (3) amended by Regulation (EEC) No 1699/88 (4), suspended advance fixing of the import levy for certain cereals ; whereas the reasons which led to that suspension still HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1662/88 '1 July 1988 ' is hereby replaced by '29 July 1988 '. Article 2 This Regulation shall enter into force on 2 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 7. (3) OJ No L 148 , 15. 6 . 1988, p. 17 . 4 OJ No L 151 , 17 . 6 . 1988, p. 57.